Citation Nr: 0818513	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  The veteran served in the Republic of 
Vietnam from February 1968 to February 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2004 by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2008, a video conference hearing on appeal was held 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing has been produced and has been included in the claims 
folder for review.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran served on active duty during the Vietnam War 
Era.  He was assigned to the Republic of Vietnam and served 
with a combat engineer unit during his tour-of-duty.  

3.  During service, the veteran's unit came under fire from 
mortars and enemy rifle fire.  He also witnessed dead bodies 
and at least four individuals that the veteran knew, either 
casually or as a friend, were killed in Vietnam.  

4.  The veteran's claimed stressors have been substantiated 
by individuals who were in the veteran's unit.  Additionally, 
the individuals who the veteran said were killed overseas 
were confirmed by the Department of the Army as having died 
in Vietnam and as being in units that the veteran would have 
come into contact with while he was serving in Vietnam.

5.  The veteran has been diagnosed as suffering from PTSD, 
which has been attributed to his military service and the 
stressors he incurred while in the military.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for post-traumatic 
stress disorder.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran served during the Vietnam War Era with actual 
service in the Republic of Vietnam.  The service records 
indicate that the veteran was in the theatre of operations 
from approximately February 1968 to February 1969.  While 
there, he participated in the Tet Counteroffensive, the 
Vietnam Counteroffensive Phase IV, and the Vietnam 
Counteroffensive Phase V.  The records further show that 
while in Vietnam, the veteran was attached to the 87th 
Engineer Battalion and the 687th Engineer Company.  His 
primary military occupational specialty (MOS) was that of 
61A10, which is an engineer equipment assistant, and later 
engineer equipment repairman (61B10).  

The veteran has stated that while stationed in Vietnam, his 
unit was subject to mortar and rifle fire.  The veteran 
further wrote that his unit was constantly fired upon, 
whether it be near Cam Rahn Bay or Phan Rang or Dalat or Dong 
Ba Thin.  He has further stated that two people who he knew 
from high school were killed while he was in Vietnam, 
although he admitted that he did not actually see them die.  
He has further stated that during this time, he was subject 
to enemy rifle fire.  

With regard to the claimed stressor of witnessing a murder, 
the Joint Service Records Retention Center (JSRRC) has 
confirmed that the official records show that two of the 
people that the veteran claimed to know were killed in 
Vietnam.  At a hearing before the undersigned Veterans Law 
Judge, the veteran testified as to how these deaths affected 
him.  To further support his story, the veteran has submitted 
statements from fellow soldiers who have confirmed the basic 
statements made by the veteran concerning the stressors 
endured by the engineering unit.  

The record reflects that the veteran was issued the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Republic of Vietnam Valorous Commendation Medal.  The 
official records do not show that the veteran was awarded a 
personal or unit valour award, such as a Bronze Star Medal 
for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation.  The record also does not show that the veteran 
officially fired his personal weapon at the enemy such that 
he might have been awarded a Combat Infantryman Badge or a 
similar award from the Army.  The Board does note that the 
veteran's official personnel records show that the veteran 
participated in military campaigns against the enemy.  

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2007).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2007).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7 .46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2007).

The veteran's main stressor is being in military units that 
were subjected to near-constant sniper and mortar fire.  The 
other stressor is that of providing emergency medical 
treatment to another soldier who was wounded.  The first 
stressor does have something to do with combat and being 
fired upon by the enemy.  The second one does not.  
Nevertheless, both claimed stressors are related to the 
veteran being in a war zone or hostile territory, and with 
respect to the first claimed stressor, in an area that 
received rocket or mortar fire.  In other words, the veteran 
was stationed in a location that subjected him to combat-type 
situations.  See Pentecost v. Principi, 16 Vet. App. 124 
(2004).

To support his claim, the veteran has proffered written 
statements concerning his various stressors.  These 
statements, along with those submitted by friends, have been 
consistent in their facts.  Additionally, the statements 
have, in general, been substantiated by the Department of the 
Army and the JSRRC.  

From the limited amount of information available in the 
claims folder from the Department of Defense, it appears that 
the veteran could have been present in key areas in South 
Vietnam that received enemy fire.  The JSRRC has intimated 
that the veteran's unit may have been subject to enemy fire 
including rifle and mortar fire.  Therefore, it is the 
conclusion of the Board that the veteran has suffered from a 
combat-type of stressor.  In other words, the Board finds 
this information is sufficient to verify that the veteran was 
exposed to significant, life-affecting stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  After 
further review of the evidence the Board finds that service 
personnel records and the historical information concerning 
the veteran's unit, and similar units, proffered by the 
veteran and his representative, establish that the veteran 
served in a hostile area.  As his stressors are consistent 
with service in a hostile territory, the Board finds no 
further verification of the veteran's stressors are 
necessary.

During the course of this appeal, the veteran has been 
treated by VA and other medical providers, and they have 
concluded that he suffers from the symptoms and 
manifestations of post-traumatic stress disorder.  They have 
diagnosed the veteran as actually having the disorder and he 
has undergone treatment for this, along with other 
psychiatric problems.  They have concluded that the veteran's 
PTSD was and is the result of his military service.  

The record presents a valid diagnosis of PTSD related to 
stressful experiences the veteran reported he underwent 
during his service in South Vietnam.  Accordingly, after 
careful review of all the evidence of record, the Board finds 
that the veteran manifests PTSD that is the result of 
stressors he experienced while in the Vietnam theatre of 
operations.  The Board therefore concludes that service 
connection for PTSD is appropriate.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


